DETAILED ACTION
This communication is in responsive to Application 17/728321 filed on 7/22/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims & IDS:
		Claims 21-40 are presented for examination.
		IDS filed on 7/22/2022 has been considered and approved.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11336557 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued patent anticipate every element of the current claims. The issued patent is narrower in scope and covers all the limitations. For example, claim 21 is anticipated by issued claims 1 or 5 or 9. This is an anticipation type double patenting rejection because the issued patent is narrower than the current claims. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a information manager programmed to: obtain” in claim 21-22 because the limitation uses generic placeholder “manager” followed by functional language “to obtain/make,” and the placeholder is not modified by structural languages. The specification seems to provide structural support in Fig. 1.2-102 and related paragraphs that links the three functions listed in the claims for the manager to the manager as claimed. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22, 24, 26, 29-30, 32-33, 37 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations “..desirable…” and “…undesirable…” are not clear because the terms do not have a definite meaning in the specification where the specification provides many different meanings to the limitation. For example, the specification in Fig. 2.2 illustrate how to determine desirability of a source based on workload then in ¶0106 states that desirability does not have to be considered in view of workload. The different and indefinite meanings of the limitations render the claims to be unclear. Examiner interprets those limitation be selecting the better route according to metrics and other stats.  
The limitation “wherein the threshold is dynamic, and as the workload increases, the threshold increases” of claim 25 lacks antecedent basis. Similar rationale applies to claim 33. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-24, 29-32, 37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (hereinafter Gao) US 2017/0207995 A1 in view of Kikuchi US 2017/0331842 A1
Regarding Claim 21, Gao teaches a network device, comprising: 
storage for storing: information, and information source rankings (¶0041; routing table to store “storage for storing” desirable forward path information “information” used by source node S to transmit data by using the forwarding information to destination node D. Also see Fig. 5 & ¶0073; forward routing table ranked and saved.  In this case, the forward routing table may include the path from the source node S to the node 1 (e.g., S.fwdarw.1), and the forward link quality between the source node S and the node 1 may be added into the routing request information so as to update the routing request information. Also see Fig. 7; routing table and forward link quality is ranked and saved); 
and a information manager programmed to: obtain the information from a source (¶0075-¶0085 & Fig. 6; node 2 “information manager” obtains forward link quality from source node s to update forwarding information); 
 make a determination, based on the information source rankings, that the source is undesirable (¶0075-¶0085, ¶0222 & Fig. 6; node 2 obtains forward link quality from source node s to update forwarding information where a determination is made where the link quality is updated if the quality is better than a first threshold compared with the stored information and not updated if the quality is less than a threshold “undesirable” meaning that lower ranking);  
based on the determination, discard the information without processing the information (¶0222-¶0223; When the third link quality is not better than the first threshold (or alternatively, predetermined) link quality, the first link quality updating unit 203 does not update the first link quality in the routing request information.  Accordingly, the first forwarding unit 204 does not forward the routing request information (e.g., the routing request information is not broadcast to neighbor node(s) other than the arbitrary neighbor node of the arbitrary intermediate node), and the routing request information is discarded.  At this time, the first link quality updating unit 203 may not update the first threshold (or alternatively, predetermined) link quality in the local routing cache table of the arbitrary intermediate node. Also see step S23 of Fig. 3 & ¶0060 “information might be discarded”); 
a network data unit processor programmed to: obtain a network data unit after the information is discarded (¶0060-¶0064; after routing information is discarded, the system uses the already data in the routing table e.g. When the third link quality is not better than the first threshold (or alternatively, predetermined) link quality, the arbitrary intermediate node may not update the first link quality in the routing request information.  Accordingly, the routing request information may not be forwarded (e.g., the routing request information may not be broadcasted to neighbor node(s) other than the arbitrary neighbor node (e.g., an immediately neighboring node) of the arbitrary intermediate node).  Thus, the routing request information may be discarded.  In this case, the arbitrary intermediate node may not update the first threshold (or alternatively, predetermined) link quality in the local routing cache table of the arbitrary intermediate node);
Gao does not expressly teach and process the network data unit without using the information.
Kikuchi teaches and process the network data unit without using the information (¶0021-¶0022 & ¶0051; discarding packets without processing information and without referring to SDN controller e.g. edge device discard packet based on forwarding information and rule to discard a packet from the client terminal having the terminal identification information in a rule table of the edge network device).
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to incorporate the teachings of Kikuchi into the system of Gao in order to reduce the load on the SDN controller (¶0022). Utilizing such teachings enable the system to discard packets at the edge network device without inquiring of the SDN controller to maintain security by specifying, when a computer terminal in a private network, such as a LAN, receives a threat, such as an illegal attack, especially from a computer in a global network, such as the internet, the client terminal damaged in the private network and performing disconnection, isolation, or the like (hereinafter, "disconnection or the like") of the communication thereof (¶0001).

Regarding Claim 22, Gao in view of Kikuchi teaches the network device of claim 21, wherein the information manager is further programmed to: obtain second information from a second source (same as claim 1 since Gao is not limited to one information. For example, Gao in Fig. 6 & ¶0075-¶0088; getting information for a different route); make a second determination, based on the information source rankings, that the second source is desirable (Gao in Fig. 6 & ¶0075-¶0088; getting information for a different route and make a determination according to whether update local routing table or not); based on the second determination, process the second information (see Gao in Fig. 6 & ¶0075-¶0088; getting information for a different route and make a determination according to whether update local routing table or not where the information is processed accordingly); the network data unit processor further programmed to: obtain a second network data unit after the second information is processed (see Gao in Fig. 6 & ¶0075-¶0088; getting information for a different route and make a determination according to whether update local routing table or not where the information is processed accordingly); and process the second network data unit based on the processed second information (see Gao in Fig. 6 & ¶0075-¶0088; getting information for a different route and make a determination according to whether update local routing table or not where the information is processed accordingly).

Regarding Claim 23, Gao in view of Kikuchi teaches the network device of claim 22, Gao further teaches wherein processing the second information comprises obtaining updated information based on the second information, wherein the network data unit is processed based on the updated information (Fig. 6 & ¶0075-¶0088; getting information for a different route and make a determination according to whether update local routing table or not where the information is processed accordingly).

Regarding Claim 24, Gao in view of Kikuchi teaches the network device of claim 21, Gao further teaches wherein making the determination, based on the information source rankings, that the source is undesirable comprises: identifying a desirability ranking from the information source rankings (Fig. 6 & ¶0075-¶0088; getting information for a different route and make a determination according to whether update local routing table or not where the information is processed accordingly); and comparing the desirability ranking to a threshold (¶0058-¶0063; comparing routes to a threshold).
Claims 29-32, 37 and 40 are substantially similar to the above claim, thus the same rationale applies. 

Claims 25-26, 33-34 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Gao- Kikuchi and further in view of Chitalia et al. (hereinafter Chitalia) US 2018/0287902 A1. 
Regarding Claim 25, Gao in view of Kikuchi does not expressly teach the network device of claim 24, wherein the threshold is dynamic, and as the workload increases, the threshold increases.
	Chitalia on the other hand teaches wherein the threshold is dynamic, and as the workload increases, the threshold increases (¶0064-¶0079; policy controller provides dynamic optimization of different threshold where the controller configure user-specified alarm based on dynamic one or more values or metrics).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed limitation to incorporate the teachings of Chitalia in the system of Gao in view of Kikuchi in order to monitor performance and usage metrics relating to resources of the compute nodes. Policy controllers within each cluster deploy policies to the policy agents and evaluate performance and usage metrics from the policy agents by application of one or more rulesets for infrastructure elements of the compute cluster. Each of the policy controllers outputs data to a multi-cluster dashboard software system indicative of a current health status for the infrastructure elements based on the evaluation of the performance and usage metrics for the cluster. The multi-cluster dashboard software system data outputs, as single user interface screen, the current health status for each of the cloud-based compute clusters (abstract). 

Regarding Claim 26, Gao in view of Kikuchi does not expressly teach the network device of claim 24, wherein the threshold is based on a current workload of the information manager.
Chitalia on the other hand teaches wherein the threshold is based on a current workload of the information manager (¶0064-¶0079; policy controller determines current workload and provides dynamic optimization of different threshold where the controller configure user-specified alarm based on dynamic one or more values or metrics).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed limitation to incorporate the teachings of Chitalia in the system of Gao in view of Kikuchi in order to monitor performance and usage metrics relating to resources of the compute nodes. Policy controllers within each cluster deploy policies to the policy agents and evaluate performance and usage metrics from the policy agents by application of one or more rulesets for infrastructure elements of the compute cluster. Each of the policy controllers outputs data to a multi-cluster dashboard software system indicative of a current health status for the infrastructure elements based on the evaluation of the performance and usage metrics for the cluster. The multi-cluster dashboard software system data outputs, as single user interface screen, the current health status for each of the cloud-based compute clusters (abstract).

Claim 33-34 and 38-39 are substantially similar to the above claim, thus the same rationale applies. 

Claims 27 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Gao- Kikuchi and further in view of Gurney III US 2017/0208083 A1. 
Regarding Claim 27, Gao in view of Kikuchi does not expressly teach wherein the information source rankings comprise a blacklist, and wherein the source is listed on the blacklist at the time of the determination and removed from the blacklist after the determination.
Gurney teaches wherein the information source rankings comprise a blacklist, and wherein the source is listed on the blacklist at the time of the determination and removed from the blacklist after the determination (¶0057; dynamic blacklist. Also see ¶0064; While an address is included in an entry 602 of the blacklist 508, all traffic from the address is dropped. When the amount of time (as clocked by CLK 514) that entry 602 has been included in the blacklist 508 has exceeded the expiration time 606 associated with the entry 602 has been exceeded (meaning the entry 602 has expired), the entry 602 is automatically removed from the blacklist 508. A determination of whether to remove entries 602 from the blacklist 508 can be performed at regular intervals, such as once per second. In this fashion, the blacklist 508 is “self-cleaning,” which provides an advantage of “failing safe.” Failing safe can refer to a situation in which the protection system 124 becomes disconnected from management devices or systems of the network 100 or otherwise inoperable. In this situation, all of the entries 602 in the blacklist 508 will eventually expire and be automatically removed from the blacklist 508, preventing unintentional blockage (e.g., dropping) of network traffic).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed limitation to incorporate the teachings of Gurney in the system of Gao in view of Kikuchi in order to provide a comparatively simple and cost-effective method of mitigating “bad” network traffic, providing line-rate forwarding of all traffic that is allowed to pass from the ingress ports 302 to the egress ports 304, using dedicated hardware to process the network traffic. By default (such as on power-up or reboot), the traffic agent 122 can be transparent without influencing network traffic. Features provided by the traffic agent 122 include generation of statistics for size and packet counts for dropped and/or passed network traffic, throughput rates, which can be provided at regular intervals or in response to a query, including independent reporting for IPv4 and IPv6 addresses. The blacklist can be automatically updated using a predetermined secure protocol without manual intervention. Blacklist entries can be automatically removed as they reach an expiration time. The traffic agent 122 automatically returns to a “failsafe” configuration of transparently passing all network traffic once all blacklisted addresses expire. Configuration and installation of the traffic agent 122 are relatively simple, with modular interfaces that can operate at a variety of network rates (e.g., 10, 40 and 100 Gbps). Existing network devices would not need reconfiguration when the traffic agent 122 is installed (¶0079).

Claim 35 is substantially similar to the above claim, thus the same rationale applies. 
Claims 28 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Gao- Kikuchi and further in view of Kim US 2022/0247748 A1. 

Regarding Claim 28, Gao in view of Kikuchi does not expressly teach wherein the information is discarded by removing the information from an information repository such that the information is not processed
Kim teaches wherein the information is discarded by removing the information from an information repository such that the information is not processed (¶0161; When the execution of the control flow communication code is completed, all pieces of information and files used to perform communication up to now may be removed from the memory 430, and all subsequent procedures may be implemented using a newly injected control flow communication code. Note that Kim also teaches that the blacklist may be automatically removed after a certain time according to a policy and may be removed by a manager, see ¶0153).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed limitation to incorporate the teachings of Kim in the system of Gao in view of Kikuchi in order to provide an improved security technology for concentrating on protecting control flow to provide threat minimization by means of minimized attack surface management and providing an improved security technology capable of efficiently blocking communication by immediately removing data flow when discovering a control flow threat and controlling such that the application is not able to be used any longer (¶0015).

Claim 36 is substantially similar to the above claim, thus the same rationale applies. 


















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170. The examiner can normally be reached Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/           Primary Examiner, Art Unit 2455